
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1


EQUIFAX INC.
2008 OMNIBUS INCENTIVE PLAN

        1.    Purpose and Effective Date.  

        (a)   Purpose.    The Equifax Inc. 2008 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as directors, officers and employees; and (ii) to increase shareholder
value. The Plan will provide participants incentives to increase shareholder
value by offering the opportunity to acquire shares of the Company's common
stock, receive monetary payments based on the value of such common stock, or
receive other incentive compensation, on the potentially favorable terms that
this Plan provides.

        (b)   Effective Date.    This Plan will become effective, and Awards may
be granted under this Plan, on and after the date the Plan is approved by the
Company's shareholders (the "Effective Date"). If the Company's shareholders
approve this Plan, then no further grants of awards will be made on or after the
Effective Date under the Equifax Inc. 2000 Stock Incentive Plan (the "2000
Plan") and the 2005 Omnibus Incentive Plan for Employees of TALX Corporation
(the "TALX Plan"), and the Equifax Inc. Key Management Incentive Plan (Annual
Incentive Plan) will terminate on December 31, 2008; provided, that each such
plan shall continue to govern awards outstanding as of the date of such plan's
termination and such awards shall continue in full force and effect until
terminated in accordance with their respective terms.

        2.    Definitions.    Capitalized terms used in this Plan have the
following meanings:

        (a)   "Administrator" means the Committee.

        (b)   "Affiliate" and "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 under the Exchange Act. Notwithstanding the
foregoing, for purposes of determining those individuals to whom an Option or
Stock Appreciation Right may be granted, the term "Affiliate" means any entity
that, directly or through one or more intermediaries, is controlled by,
controls, or is under common control with the Company within the meaning of Code
Sections 414(b) or (c); provided that, in applying such provisions, the phrase
"at least 20 percent" shall be used in place of "at least 80 percent" each place
it appears therein.

        (c)   "Award" means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Restricted Stock, Restricted Stock Units,
Dividend Equivalent Units, an Annual Incentive Award, a Long-Term Incentive
Award, or any other type of award permitted under the Plan.

        (d)   "Award Agreement" means the written agreement between the Company
and the Participant evidencing the grant of an Award and setting the terms and
conditions thereof. The Administrator may, but need not, require the Participant
to execute a copy of the Award Agreement before the Award becomes effective.

        (e)   "Beneficial Owner" means a Person who owns any securities:

        (i) which such Person or any of such Person's Affiliates or Associates
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own,
(A) securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person's Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of common stock purchase rights issued pursuant to the terms of
the Company's Amended and Restated Rights Agreement dated as of October 14,
2005, as amended from time to time, or any successor to such Rights Agreement,
or any similar stock purchase rights that the Company may authorize and issue in
the future, at any time before the issuance of such securities; or

--------------------------------------------------------------------------------



        (ii) which such Person or any of such Person's Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has "beneficial
ownership" of (as determined pursuant to Rule 13d-3 under the Exchange Act),
including pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security under this clause (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act; and (B) is not also then reportable on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

        (iii)  which are beneficially owned, directly or indirectly, by any
other Person with which such Person or any of such Person's Affiliates or
Associates has had any agreement, arrangement or understanding for the purpose
of acquiring, holding, voting (except pursuant to a revocable proxy as described
in clause (ii) above) or disposing of any voting securities of the Company.

        (f)    "Board" means the Board of Directors of the Company.

        (g)   "Cause" means, except as otherwise determined by the Administrator
and set forth in an Award agreement: (i) if a Participant is subject to an
employment, retention or similar agreement with the Company or an Affiliate that
includes a definition of "Cause," such definition; and (ii) for all other
Participants, (A) conviction of a felony or a plea of no contest to a felony,
(B) willful misconduct that is materially and demonstrably detrimental to the
Company or an Affiliate, (C) willful refusal to perform duties consistent with a
Participant's office, position or status with the Company or an Affiliate (other
than as a result of physical or mental disability) after being requested to do
so by a person or body with the authority to make such request, or (D) other
conduct or inaction that the Administrator determines in its discretion
constitutes Cause.

        (h)   "Change of Control" means, except as otherwise determined by the
Administrator and set forth in an Award Agreement, the occurrence of any of the
following events:

        (i) any Person (other than (A) the Company or its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, (D) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock in the Company ("Excluded Persons")
or (E) unless otherwise determined by the Board or the Committee, a Person which
has acquired Stock in the ordinary course of business for investment purposes
only and not with the purpose or effect of changing or influencing the control
of the Company, or in connection with or as a participant in any transaction
having such purpose or effect ("Investment Intent"), as demonstrated by the
filing by such Person of a statement on Schedule 13G (including amendments
thereto) pursuant to Regulation 13D under the Exchange Act, as long as such
Person continues to hold such Stock with an Investment Intent) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates pursuant to express
authorization by the Board of Directors that refers to this exception)
representing 20% or more of either the then outstanding shares of Stock of the
Company or the combined voting power of the Company's then outstanding voting
securities; or

        (ii) the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: (A) individuals
who, on the Effective Date, constituted the Board of Directors; and (B) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or

2

--------------------------------------------------------------------------------






election by the Board of Directors or nomination for election by the Company's
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved (collectively the "Continuing Directors"); provided, however, that
individuals who are appointed to the Board of Directors pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect Subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by shareholders of the Company at a meeting of shareholders
held following consummation of such merger, consolidation, or share exchange;
provided further, that in the event the failure of any such persons appointed to
the Board of Directors to be Continuing Directors results in a Change in
Control, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change in Control occurred; or

        (iii) upon the consummation of a merger, consolidation or share exchange
of the Company with any other corporation or the issuance of voting securities
of the Company in connection with a merger, consolidation or share exchange of
the Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
outstanding immediately prior to such merger, consolidation or share exchange
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
662/3% of the combined voting power of the voting securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Effective Date,
pursuant to express authorization by the Board of Directors that refers to this
exception) representing 20% or more of either the then outstanding shares of
Stock of the Company or the combined voting power of the Company's then
outstanding voting securities; or

        (iv) the shareholders of the Company approve of a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity at least 80% of the
combined voting power of the voting securities of which are owned by persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding the foregoing, no "Change in Control of the Company" shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the holders of the Stock of
the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, and if such Award contains provisions for payment upon a
"Change of Control," then the Administrator may include in such Award a
definition of "Change in Control" consistent with the requirements of
Section 409A.

3

--------------------------------------------------------------------------------



        (i)    "Code" means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

        (j)    "Committee" means the Compensation, Human Resources and
Management Succession Committee of the Board (or a successor committee with the
same or similar authority).

        (k)   "Company" means Equifax Inc., a Georgia corporation, or any
successor thereto.

        (l)    "Director" means a member of the Board, and "Non-Employee
Director" means a Director who is not also an employee of the Company or its
Subsidiaries.

        (m)  "Disability" means, except as otherwise determined by the
Administrator and set forth in an Award Agreement (i) with respect to a
Participant who is eligible to participate in the Company's program of long-term
disability insurance, if any, a condition with respect to which the Participant
is entitled to commence benefits under such program, and (ii) with respect to
any Participant (including a Participant who is eligible to participate in the
Company's program of long-term disability insurance, if any), the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of six (6) months or more. For a Director,
Disability shall mean the inability of the Director to perform his or her usual
duties as a Board member by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
six (6) months or more. The determination of Disability shall be made by the
Administrator based upon the information provided to it.

        (n)   "Dividend Equivalent Unit" means the right to receive a payment,
in cash or Shares, equal to the cash dividends or other distributions paid with
respect to a Share.

        (o)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.

        (p)   "Fair Market Value" means the fair market value of a Share, as
determined in good faith by the Committee on a particular date, as follows:
(i) the closing sales price on such date on the New York Stock Exchange
("NYSE"), or if no sales of Stock occur on the date in question, on the last
preceding date on which there was a sale on such market; (ii) if the Shares are
not listed on the NYSE, but are traded on another national securities exchange
or in an over-the-counter market, the last sales price (or, if there is no last
sales price reported, the average of the closing bid and asked prices) for the
Shares on the particular date, or on the last preceding date on which there was
a sale of Shares on that exchange or market; or (iii) if the Shares are neither
listed on a national securities exchange nor traded in an over-the-counter
market, the price determined by the Administrator.

        (q)   "Incentive Award" means the right to receive a cash payment to the
extent Performance Goals are achieved, and shall include "Annual Incentive
Awards" as described in Section 10 and "Long-Term Incentive Awards" as described
in Section 12.

        (r)   "Option" means the right to purchase Shares at a stated price for
a specified period of time.

        (s)   "Participant" means an individual selected by the Administrator to
receive an Award.

        (t)    "Performance Goals" means any goals the Administrator establishes
that relate to one or more of the following with respect to the Company or any
one or more of its Subsidiaries, Affiliates or other business units: gross
sales, net sales, revenue, sales or revenue growth, organic revenue growth,
gross profit margin, operating profit, operating profit margin, EBITDA (defined
as operating income plus depreciation and amortization), EBITDA growth, EBITDA
margin, pre-tax income, net income, growth in net income, net income as a
percent of revenue, diluted earnings per share (diluted EPS),

4

--------------------------------------------------------------------------------




adjusted earnings per share (diluted earnings per share adjusted for
acquisition-related amortization expense), growth in diluted EPS or adjusted
EPS, price per share, price/earnings ratio, book value per share, return on
shareholder's equity, return on total capital, return on assets or return on net
assets, economic value added, cash from operations, free cash flow (cash from
operations less capital expenditures), growth in cash from operations or free
cash flow, net working capital (excluding cash and short term investments), days
sales outstanding, sales performance, sales quota attainment, cross-sales,
integrated solution sales, customer satisfaction, client engagement, new client
acquisition, and client retention.

        The Administrator, in evaluation of achievement of Performance Goals,
shall measure performance in accordance with United States generally accepted
accounting principles, if applicable; provided that, the Administrator may, at
the time of grant of any performance-based Award, determine whether to include
or exclude any material changes that occur during an applicable performance
period, including, without limitation: (a) asset write-downs; (b) litigation or
claim adjudication, judgments or settlements; (c) the effect of changes in tax
or accounting standards or principles, or other laws, regulations or provisions
affecting reported results; (d) changes in business, operations, corporate or
capital structure; (e) extraordinary, unusual and/or nonrecurring items as
determined under generally accepted accounting principles; (f) mergers,
acquisitions or divestitures and/or the diluted impact of goodwill on
acquisitions; and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect the potential Awards of Participants who are
subject to Code Section 162(m), they shall be prescribed in a form that meets
the requirements of Code Section 162(m) for deductibility. Such adjustments
shall be made solely for the purpose of providing a consistent basis from period
to period for the calculation of Performance Goals in order to prevent the
dilution or enlargement of a Participant's rights with respect to an actual
Award intended to be performance-based under Code Section 162(m).

        In the case of Awards that the Administrator determines will be to
individuals who are not subject to Code Section 162(m), the Administrator may
establish other Performance Goals not listed in this Plan. Where applicable, the
Performance Goals may be expressed, without limitation, in terms of attaining a
specified level of the particular criterion or the attainment of an increase or
decrease (expressed as absolute numbers or a percentage) in the particular
criterion or achievement in relation to a peer group or other index. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be paid (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur).

        (u)   "Performance Shares" means the right to receive Shares to the
extent Performance Goals are achieved.

        (v)   "Performance Unit" means the right to receive a payment valued in
relation to a unit that has a designated dollar value or the value of which is
equal to the Fair Market Value of one or more Shares, to the extent Performance
Goals are achieved.

        (w)  "Person" has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.

        (x)   "Plan" means this Equifax Inc. 2008 Omnibus Incentive Plan, as it
may be amended from time to time.

        (y)   "Restricted Stock" means a Share that is subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer.

        (z)   "Restricted Stock Unit" means the right to receive a payment in
the form of Shares, cash, or a combination of the two, equal to the Fair Market
Value of one Share.

5

--------------------------------------------------------------------------------



        (aa)    "Retirement" means, except as otherwise determined by the
Administrator and set forth in an Award Agreement, with respect to employee
Participants, termination of employment from the Company and its Affiliates (for
other than Cause): (i) on or after attainment of age fifty (50) and the sum of
the Participant's age plus completed years of service with the Company and its
Affiliates is at least 75; (ii) on or after attainment of age fifty-five
(55) and completion of at least five (5) years of service with the Company and
its Affiliates; or (iii) on or after attainment of age sixty-five (65); provided
that, with respect to Director Participants, "Retirement" means the Director's
resignation or failure to be re-elected on or after attainment of age fifty-five
(55) and completion of five (5) years of service with the Company as a director.

        (bb)    "Section 16 Participants" means Participants who are subject to
the provisions of Section 16 of the Exchange Act.

        (cc)    "Share" means a share of Stock.

        (dd)    "Stock" means the Common Stock of the Company, par value of
$1.25 per share.

        (ee)    "Stock Appreciation Right" or "SAR" means the right to receive a
payment in the form of Shares, cash, or a combination of the two, equal to the
appreciation of the Fair Market Value of a Share during a specified period of
time.

        (ff)    "Subsidiary" means any corporation, limited liability company or
other limited liability entity in an unbroken chain of entities beginning with
the Company if each of the entities (other than the last entities in the chain)
owns the stock or equity interest possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock or other equity
interests in one of the other entities in the chain.

        3.    Administration.  

        (a)   Administration.    In addition to the authority specifically
granted to the Administrator in this Plan, the Administrator has full
discretionary authority to administer this Plan, including but not limited to
the authority to: (i) interpret the provisions of this Plan; (ii) prescribe,
amend and rescind rules and regulations relating to this Plan; (iii) correct any
defect, supply any omission, or reconcile any inconsistency in any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan into effect; and (iv) make all other determinations necessary
or advisable for the administration of this Plan. All Administrator
determinations shall be made in the sole discretion of the Administrator and are
final and binding on all interested parties.

        (b)   Delegation to Other Committees or Officers.    The Committee may
delegate its duties and powers in whole or in part to any subcommittee thereof
consisting solely of at least two individuals who are intended to qualify as
"non-employee directors" within the meaning of Rule 16b-3 under the Exchange Act
and, to the extent required by Code Section 162(m), "outside directors" within
the meaning thereof. In addition, to the extent consistent with Section 16b-1
under the Exchange Act, the Committee may delegate the authority to grant Awards
under the Plan to officers or employees of the Company. If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation. This delegation shall include modifications necessary to
accommodate changes in the laws or regulations of jurisdictions outside the U.S.

        4.     Eligibility.  

        (a)   General Rule.    The Administrator may designate any of the
following as a Participant from time to time, to the extent of the
Administrator's authority: any officer or other employee of the Company or its
Affiliates; an individual that the Company or an Affiliate has engaged to become
an officer or employee; or a Director, including a Non-Employee Director. The
Administrator's granting of an Award to a Participant will not require the
Administrator to grant an Award to such individual at

6

--------------------------------------------------------------------------------




any future time. The Administrator's granting of a particular type of Award to a
Participant will not require the Administrator to grant any other type of Award
to such individual.

        (b)   Code Section 409A Restrictions on Option and SAR
Awards.    Options or SARs shall only be granted to employees or Non-employee
Directors providing direct services to any corporation in a chain of
corporations or other entities in which each corporation or other entity,
starting with the Company, has a controlling interest in another corporation or
entity in the chain, starting with the corporation or other entity for which the
service provider provides direct services on the date of grant of the Option or
SAR. For this purpose, the term "controlling interest" has the same meaning as
provided in Treas. Reg. Section 1.414(c)-2(b)(2)(i) of the Code, provided that
the language "at least 50 percent" is used instead of "at least 80 percent" each
place it appears in Treas. Reg. Section 1.414(c)-2(b)(2)(i). In addition, where
the use of the Shares with respect to the grant of an Option or SAR to such
service provider is based upon legitimate business criteria, the term
"controlling interest" has the same meaning as provided in Treas. Reg.
Section 1.414(c)-2(b)(2)(i) of the Code, provided that the language "at least
20 percent" is used instead of "at least 80 percent" each place it appears in
Treas. Reg. Section 1.414(c)-2(b)(2)(i). For purposes of determining ownership
of an interest in an organization, the rules of Treas. Reg. Section 1.414(c)-(3)
and 1.414(c)-4 of the Code apply.

        5.     Types of Awards.    Subject to the terms of this Plan, the
Administrator may grant any type of Award to any Participant it selects, but
only employees of the Company or a Subsidiary may receive grants of incentive
stock options within the meaning of Code Section 422. Awards may be granted
alone or in addition to, in tandem with, or, subject to Section 18, in
substitution for any other Award (or any other award granted under another plan
of the Company or any Affiliate).

        6.     Shares Reserved under this Plan.  

        (a)   Number of Shares.    Subject to adjustment as provided in
Section 18, the aggregate number of Shares which are available for issuance
pursuant to Awards under the Plan is sixteen million five hundred thousand
(16,500,000) Shares, plus the number of Shares subject to outstanding grants
under the 2000 Plan and the TALX Plan as of May 9, 2008 and which are later
forfeited or expire on or after May 9, 2008 in accordance with the terms of such
grants. Other than Awards of Stock Options or SARs or Awards that must be
settled in cash, the number of Shares reserved under the Plan that may be
granted in the form of other Awards ("Full Value Grants") will be counted
against the Plan maximum so that the maximum is reduced by 2.4 Shares for each
Share subject to the Full Value Grants. Shares to be issued under the Plan shall
be made available from Shares currently authorized but unissued or Shares
currently held (or subsequently acquired) by the Company as treasury shares,
including Shares purchased in the open market or in private transactions.

        (b)   Reduction and Replenishment of Shares under this Plan.    The
aggregate number of Shares reserved under Section 6(a) shall be reduced by the
following with respect to Awards granted under the Plan: (i) the number of
Shares with respect to which an Award is granted; (ii) Shares not issued or
delivered as a result of net settlement of outstanding Stock Options or SARs;
(iii) Shares surrendered or withheld as payment of either the exercise price of
an Award and/or withholding taxes related to an outstanding Award; and (iv) upon
the exercise of any Award granted in tandem with any other Award (a "Tandem
Award"), such Tandem Award shall be cancelled to the extent of the number of
Shares for which a related Award was exercised. If, however, an Award granted
under the Plan lapses, expires, terminates or is forfeited or otherwise
cancelled without the issuance of Shares under the Award, or Shares are issued
under any Award and the Company subsequently reacquires the Shares pursuant to
rights reserved upon the issuance of the Shares, then such Shares may again be
used for new Awards (with each such lapsed, expired, terminated, forfeited or
cancelled Full Value grant to be credited as 2.4 Shares), but such Shares may
not be issued as incentive stock options. Shares repurchased on the open market
with the proceeds from the exercise price of a Stock Option will not be made
available again for Awards under the Plan. The aggregate number of Shares
reserved under Section 6(a) shall not be reduced by Plan Awards which, pursuant
to their terms, are to be settled solely in cash or the payment of stock
dividends and dividend equivalents settled in Shares in conjunction with
outstanding Plan Awards.

7

--------------------------------------------------------------------------------



        (c)   Participant Limitations.    Subject to adjustment as provided in
Section 18, no Participant may be granted Awards that could result in such
Participant receiving during any fiscal year of the Company: (i) Options for,
and/or Stock Appreciation Rights with respect to, more than 750,000 Shares;
(ii) Awards of Restricted Stock and/or Restricted Stock Units relating to more
than 500,000 Shares; (iii) Awards of Performance Shares, and/or Awards of
Performance Units the value of which is based on the Fair Market Value of
Shares, for more than 500,000 Shares; (iv) Awards of Performance Units, the
value of which is not based on the Fair Market Value of Shares, for more than
$3,000,000; (v) other Stock-based Awards pursuant to Section 14 relating to more
than 500,000 Shares; an Annual Incentive Award that would pay more than
$5,000,000; (vi) a Long-Term Incentive Award that would pay more than
$6,000,000; or (vii) as to any Non-Employee Director, more than 100,000 Stock
Options, Stock Appreciation Rights, or Restricted Stock Units. In all cases,
determinations under this Section 6(c) should be made in a manner that is
consistent with the exemption for performance based compensation that Code
Section 162(m) provides.

        7.     Options.    Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of each Option, including but not
limited to: (i) whether the Option is an "incentive stock option" which meets
the requirements of Code Section 422, or a "nonqualified stock option" which
does not meet the requirements of Code Section 422; (ii) the number of Shares
subject to the Option; (iii) the exercise price, which may not be less than the
Fair Market Value of the Shares subject to the Option as determined on the date
of grant; (iv) the terms and conditions of exercise; and (v) the term, except
that an Option must terminate no later than ten (10) years after the date of
grant. In all other respects, the terms of any incentive stock option should
comply with the provisions of Code Section 422 except to the extent the
Administrator determines otherwise. If an Option that is intended to be an
incentive stock option fails to meet the requirements thereof, the Option shall
automatically be treated as a nonqualified stock option to the extent of such
failure.

        8.     Stock Appreciation Rights.    Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of each SAR, including
but not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the number of Shares to which the SAR relates; (c) the
grant price, provided that the grant price shall not be less than the Fair
Market Value of the Shares subject to the SAR as determined on the date of
grant; (d) the terms and conditions of exercise or maturity; (e) the term,
provided that an SAR must terminate no later than ten (10) years after the date
of grant; and (f) whether the SAR will be settled in cash, Shares or a
combination thereof. If an SAR is granted in relation to an Option, then unless
otherwise determined by the Administrator, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

        9.     Performance Share Units and Performance Share Awards.

        (a)   Terms and Conditions.    Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Performance Shares or Performance Units, including but not limited to: (i) the
number of Shares and/or units to which such Award relates; (ii) whether, as a
condition for the Participant to realize all or a portion of the benefit
provided under the Award, one or more Performance Goals must be achieved during
such period as the Administrator specifies; (iii) whether the restrictions
imposed on Performance Shares or Performance Units shall lapse, and all or a
portion of the Performance Goals subject to an Award shall be deemed achieved,
upon a Participant's death, Disability or Retirement; (iv) with respect to
Performance Units, whether to measure the value of each unit in relation to a
designated dollar value or the Fair Market Value of one

8

--------------------------------------------------------------------------------




or more Shares; and (v) with respect to Performance Units, whether to settle
such Awards in cash, in Shares, or a combination thereof.

        (b)   Minimum Vesting Period.    Notwithstanding the terms of
Section 9(a), Performance Shares or Performance Unit Awards that or are subject
to acceleration of vesting, upon the achievement of performance targets, shall
not vest in full in less than one year from the grant date. The foregoing
restriction shall not apply to Performance Share or Performance Unit Awards
assumed in connection with mergers, reorganizations, separations or other
transactions to which Code Section 424(a) applies.

        10.   Annual Incentive Awards.    Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of the payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Annual Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant's
death, Disability or Retirement, or such other circumstances as the
Administrator may specify; and (b) the performance period must relate to a
period of at least one fiscal year except that, if the Award is made in the year
this Plan becomes effective, at the time of commencement of employment with the
Company or on the occasion of a promotion, then the Award may relate to a period
shorter than one fiscal year.

        11.   Restricted Stock Unit and Restricted Stock Awards.

        (a)   Terms and Conditions.    Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Restricted Stock and Restricted Stock Units, including but not limited to:
(i) the number of Shares and/or units to which such Award relates; (ii) whether
the restrictions imposed on Restricted Stock or Restricted Stock Units shall
lapse upon a Participant's death, or Disability; or (iii) with respect to
Restricted Stock Units, whether to settle such Awards in cash, in Shares, or a
combination thereof.

        (b)   Minimum Vesting Period.    Notwithstanding the terms of
Section 9(a), Restricted Stock Unit and Restricted Stock Awards that are subject
to acceleration of vesting, upon the achievement of performance targets, shall
not vest in full in less than one year from the grant date. The foregoing
restriction shall not apply to Restricted Stock Unit and Restricted Stock Awards
assumed in connection with mergers, reorganizations, separations or other
transactions to which Code Section 424(a) applies.

        12.   Long-Term Incentive Awards.    Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of a Long-Term
Incentive Award, including but not limited to the Performance Goals, performance
period, the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant's
death, or Disability, or such other circumstances as the Administrator may
specify; and (b) the performance period must relate to a period of more than one
fiscal year of the Company.

        13.   Dividend Equivalent Units.    Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of each award of
Dividend Equivalent Units, including but not limited to whether: (a) such Award
will be granted in tandem with another Award; (b) payment of the Award be made
currently or credited to an account for the Participant which provides for the
deferral of such amounts until a stated time; and (c) the Award will be settled
in cash or Shares; provided that no Dividend Equivalent Units shall be granted
in connection with an Option, SAR or other "stock right" within the meaning of
Code Section 409A. To the extent the payment of such dividend

9

--------------------------------------------------------------------------------




equivalents is considered deferred compensation, such written arrangement shall
comply with the provisions of Code Section 409A.

        14.   Other Stock-Based Awards.    Subject to the terms of this Plan,
the Administrator may grant to Participants other types of Awards, which may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation, such Award
may include the issuance of shares of unrestricted Stock, which may be awarded
in payment of director fees, in lieu of cash compensation, in exchange for
cancellation of a compensation right, as a bonus, or upon the attainment of
Performance Goals or otherwise, or rights to acquire Stock from the Company. The
Administrator shall determine all terms and conditions of the Award, including
but not limited to, the time or times at which such Awards shall be made, and
the number of Shares to be granted pursuant to such Awards or to which such
Award shall relate; provided that any Award that provides for purchase rights
shall be priced at 100% of Fair Market Value on the date of the Award.

        15.   Transferability.    Awards are not transferable other than by will
or the laws of descent and distribution, unless and to the extent the
Administrator allows a Participant to: (a) designate in writing a beneficiary to
exercise the Award or receive payment under an Award after the Participant's
death; or (b) transfer an Award for no consideration.

        16.   Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

        (a)   Term of Plan.    Unless the Board earlier terminates this Plan
pursuant to Section 16(b), this Plan will terminate when all Shares reserved for
issuance have been issued. If the term of this Plan extends beyond ten
(10) years from the Effective Date, no incentive stock options may be granted
after such time unless the shareholders of the Company have approved an
extension of this Plan.

        (b)   Termination and Amendment.    The Board or the Committee may
amend, alter, suspend, discontinue or terminate this Plan at any time, subject
to the following limitations:

        (i)    the Board must approve any amendment of this Plan to the extent
the Company determines such approval is required by: (A) action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

        (ii)    shareholders must approve any amendment of this Plan by the
required vote to the extent the Company determines such approval is required by:
(A) Section 16 of the Exchange Act, (B) the Code, (C) the listing requirements
of any principal securities exchange or market on which the Shares are then
traded, or (D) any other applicable law; and

        (iii)    shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) or the limits set forth in Section 6(c) (except as permitted by
Section 18), or (B) an amendment that would diminish the protections afforded by
Section 16(e).

        (c)   Amendment, Modification or Cancellation of Awards.    Except as
provided in Section 16(e) and subject to the requirements of this Plan, the
Administrator may modify, amend or cancel any Award, or waive any restrictions
or conditions applicable to any Award or the exercise of the Award; provided
that any modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of the Award, shall be effective only if agreed
to by the Participant or any other person(s) as may then have an interest in the
Award, but the Administrator need not obtain Participant (or other interested
party) consent for the adjustment or cancellation of an Award pursuant to the
provisions of Section 18 or the modification of an Award to the extent deemed
necessary to comply with any applicable law, the listing requirements of any
principal securities exchange or market on which the Shares are then traded, or
to preserve favorable accounting or tax treatment of any Award for the Company.
Notwithstanding the foregoing, unless determined otherwise by the Administrator,

10

--------------------------------------------------------------------------------



any such amendment shall be made in a manner that will enable an Award intended
to be exempt from Code Section 409A to continue to be so exempt, or to enable an
Award intended to comply with Code Section 409A to continue to so comply.

        (d)   Termination of Employment.    Award Agreements may contain any
provision approved by the Administrator relating to the period for exercise or
vesting after termination of employment, and relating to the circumstances under
which a termination is deemed to occur. Except as otherwise set forth in the
applicable Award Agreement, each Award shall terminate upon the grantee's
termination of employment with the Company or a Subsidiary or Affiliate;
provided, however, that in no event shall an Option or SAR be exercised
following its expiration date.

        (e)   Survival of Authority and Awards.    Notwithstanding the
foregoing, the authority of the Board and the Administrator under this
Section 16 and to otherwise administer the Plan will extend beyond the date of
this Plan's termination. In addition, termination of this Plan will not affect
the rights of Participants with respect to Awards previously granted to them,
and all unexpired Awards will continue in force and effect after termination of
this Plan except as they may lapse or be terminated by their own terms and
conditions.

        (f)    Repricing and Backdating Prohibited.    Notwithstanding anything
in this Plan to the contrary, and except for the adjustments provided in
Section 18, neither the Board, the Administrator nor their respective delegates
shall have the authority to (i) reprice (or cancel and regrant) any Option or,
if applicable, other Award at a lower exercise, base or purchase price without
first obtaining the approval of the Company's shareholders, (ii) take any other
action (whether in the form of an amendment, cancellation or replacement grant,
or a cash-out of underwater Options) that has the effect of repricing an Option
or other Award, or (iii) grant any Option or other Award that contains a
so-called "reload" feature under which additional Options or other Awards are
granted automatically to the grantee upon exercise of the Option or other Award.
In addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Board or the Administrator
(or its designee), whichever is applicable, takes action to approve such Award.

        (g)   Foreign Participation.    To assure the viability of Awards
granted to Participants employed or residing in foreign countries, the
Administrator may provide for such special terms as it may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 16(b)(ii).

        (h)   Code Section 409A.    It is intended that the Plan and any Awards
issued thereunder will comply with Code Section 409A to the extent the Awards
are subject thereto, and the Plan and such Awards shall be interpreted on a
basis consistent with such intent. The Plan and any Award agreements issued
thereunder may be amended in any respect deemed by the Administrator to be
necessary in order to preserve compliance with Code Section 409A.

        17.   Taxes.

        (a)   Withholding.    In the event the Company or an Affiliate of the
Company is required to withhold any Federal, state or local taxes or other
amounts in respect of any income recognized by a Participant as a result of the
grant, vesting, payment or settlement of an Award or disposition of any Shares
acquired under an Award, the Company may deduct (or require an Affiliate to
deduct) from any payments of any kind otherwise due the Participant cash, or
Shares otherwise deliverable or vesting under an Award, to satisfy such required
tax withholding obligations. Alternatively, the Company may

11

--------------------------------------------------------------------------------




require such Participant to pay to the Company, in cash, promptly on demand, or
make other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such taxes and other amounts. If Shares
are deliverable upon exercise or payment of an Award, the Committee may provide
in the Award agreement for the Participant to satisfy all or a portion of the
Federal, state and local withholding tax obligations arising in connection with
such Award by electing to: (a) have the Company withhold Shares otherwise
issuable under the Award; (b) tender back Shares received in connection with
such Award; or (c) deliver other previously owned Shares; provided that the
amount to be withheld may not exceed the total minimum federal, state and local
tax withholding obligations associated with the transaction to the extent needed
for the Company to avoid an accounting charge. If an election is provided, the
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Committee requires. In any case, the
Company may defer making payment or delivery under any Award if any such tax may
be pending unless and until indemnified to its satisfaction.

        (b)   No Guarantee of Tax Treatment.    Notwithstanding any provisions
of the Plan, the Company does not guarantee to any Participant or any other
Person with an interest in an Award that: (i) any Award intended to be exempt
from Code Section 409A shall be so exempt; (ii) any Award intended to comply
with Code Section 409A or Code Section 422 shall so comply; and (iii) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate indemnify, defend or
hold harmless any individual with respect to the tax consequences of any Award.

        18.   Adjustment Provisions; Change of Control.

        (a)   Adjustment of Shares.    If any change in corporate
capitalization, such as a stock split, reverse stock split, stock dividend, or
any corporate transaction, such as a reorganization, reclassification, merger or
consolidation or separation, including a spin-off, of the Company or sale or
other disposition by the Company of all or a portion of its assets, any other
change in the Corporation's corporate structure, or any distribution to
shareholders (other than a regular cash dividend) results in the outstanding
Shares, or any securities exchanged therefor or received in their place, being
exchanged for a different number or class of shares or other securities of the
Company, or for shares of stock or other securities of any other corporation; or
new, different or additional shares or other securities of the Company or of any
other corporation being received by the holders of outstanding Shares; then
equitable adjustments shall be made by the Committee, as it determines are
necessary and appropriate, in:

        (i)    the limitation on the aggregate number of Shares that may be
awarded as set forth in Section 6(a), including, without limitation, with
respect to Incentive Stock Options;

        (ii)   the limitations on the aggregate number of Shares that may be
awarded to any one single Participant as set forth in Section 6(c);

        (iii)  the number and class of Shares that may be subject to an Award,
and which have not been issued or transferred under an outstanding Award;

        (iv)  the Option Price under outstanding Options and the number of
Shares to be transferred in settlement of outstanding Stock Appreciation Rights;
and

        (v)   the terms, conditions or restrictions of any Award and Award
Agreement, including the price payable for the acquisition of Shares; provided,
however, that all such adjustments made in respect of each ISO shall be
accomplished so that to the extent practical such Option shall continue to be an
incentive stock option within the meaning of Code Section 422.

        (b)   Issuance or Assumption.    Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any

12

--------------------------------------------------------------------------------



merger, consolidation, acquisition of property or stock, or reorganization, the
Administrator may authorize the issuance or assumption of Awards under this Plan
upon such terms and conditions as it may deem appropriate.

        (c)   Change of Control.    If the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate that provides for the effect of a Change of Control
on all or any portion of the Participant's Awards, then such agreement shall
control with respect to such Awards in the event of a Change in Control. In all
other cases, unless provided otherwise in an Award Agreement, in the event of a
Change of Control:

        (i)    The successor or purchaser in the Change of Control transaction
may assume an Award or provide a substitute award with similar terms and
conditions, and preserving the same benefits, as the Award it is replacing.

        (ii)   If the successor or purchaser in the Change of Control
transaction does not assume the Awards or issue replacement awards as provided
in clause (i), then unless otherwise determined by the Board prior to the date
of the Change of Control, immediately prior to the date of the Change of
Control:

        (A)  each Option or SAR that is then held by a Participant who is
employed by or in the service of the Company or an Affiliate shall become
immediately and fully vested, and all Options and SARs shall be cancelled on the
date of the Change of Control in exchange for a cash payment equal to the excess
of the Change of Control price of the Shares covered by the Option or SAR that
is so cancelled over the purchase or grant price of such Shares under the Award;

        (B)  Restricted Stock and Restricted Stock Units that are not then
vested shall vest;

        (C)  all Performance Shares and/or Performance Units that are earned but
not yet paid shall be paid in cash at the target level in an amount equal to the
value of the Performance Share and/or Performance Unit, and all Performance
Shares and Performance Units for which the performance period has not expired
shall be cancelled in exchange for a cash payment equal to the product of the
value of the Performance Share and/or Performance Unit and a fraction, the
numerator of which is the number of whole months that have elapsed from the
beginning of the performance period to which the Award is subject to the date of
the Change of Control and the denominator of which is the number of whole months
in the performance period;

        (D)  all Annual and Long-Term Incentive Awards that are earned but not
yet paid shall be paid, and all Annual and Long-Term Incentive Awards that are
not yet earned shall be cancelled in exchange for a cash payment in an amount
determined by taking the product of: (1) the amount that would have been due
under such Award(s) if the Performance Goals (as measured at the time of the
Change of Control) were to continue to be achieved at the target level through
the end of the performance period; and (2) a fraction, the numerator of which is
the number of whole months that have elapsed from the beginning of the
performance period to which the Award is subject to the date of the Change of
Control and the denominator of which is the number of whole months in the
performance period; and

        (E)  all Dividend Equivalent Units that are not vested shall vest and be
paid in cash, and all other Awards that are not vested shall vest and if an
amount is payable under such vested Award, such amount shall be paid in cash
based on the value of the Award.

        If the value of an Award is based on the Fair Market Value of a Share,
Fair Market Value shall be deemed to mean the per share Change of Control price.
The Administrator

13

--------------------------------------------------------------------------------






shall determine the per share Change of Control price paid or deemed paid in the
Change of Control transaction.

        19.   Miscellaneous.  

        (a)   Other Terms and Conditions.    The grant of any Award may also be
subject to other provisions (whether or not applicable to the Award granted to
any other Participant) as the Administrator determines appropriate, including,
without limitation, provisions for:

        (i)    the payment of the purchase price of Options by delivery of cash
or other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;

        (ii)   restrictions on resale or other disposition of Shares; and

        (iii)  compliance with federal or state securities laws and stock
exchange requirements.

        (b)   Employment and Service.    The issuance of an Award shall not
confer upon a Participant any right with respect to continued employment or
service with the Company or any Affiliate, or the right to continue as a
Director. Unless determined otherwise by the Administrator, for purposes of the
Plan and all Awards, the following rules shall apply:

        (i)    a Participant who transfers employment between the Company and
its Affiliates, or between Affiliates, will not be considered to have terminated
employment;

        (ii)    a Participant who ceases to be a Non-Employee Director because
he or she becomes an employee of the Company or an Affiliate shall not be
considered to have ceased service as a Director with respect to any Award until
such Participant's termination of employment with the Company and its
Affiliates;

        (iii)    a Participant who ceases to be employed by the Company or an
Affiliate and immediately thereafter becomes a Non-Employee Director, a
non-employee director of an Affiliate, or a consultant to the Company or any
Affiliate shall not be considered to have terminated employment until such
Participant's service as a director of, or consultant to, the Company and its
Affiliates has ceased; and

        (iv)    a Participant employed by an Affiliate will be considered to
have terminated employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant's termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her "separation from
service" within the meaning of Code Section 409A.

        (c)   No Fractional Shares.    No fractional Shares or other securities
may be issued or delivered pursuant to this Plan, and the Administrator may
determine whether cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights to fractional Shares or
other securities will be canceled, terminated or otherwise eliminated.

        (d)   Unfunded Plan.    This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan's benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant or other person. To the extent any

14

--------------------------------------------------------------------------------




person holds any rights by virtue of an Award granted under this Plan, such
rights are no greater than the rights of the Company's general unsecured
creditors.

        (e)   Requirements of Law and Securities Exchange.    The granting of
Awards and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any award agreement, the Company has no
liability to deliver any Shares under this Plan or make any payment unless such
delivery or payment would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity, and unless and until
the Participant has taken all actions required by the Company in connection
therewith. The Company may impose such restrictions on any Shares issued under
the Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or the requirements of any national
securities exchanges.

        (f)    Governing Law.    This Plan, and all agreements under this Plan,
will be construed in accordance with and governed by the laws of the State of
Georgia, without reference to any conflict of law principles. Any legal action
or proceeding with respect to this Plan, any Award or any award agreement, or
for recognition and enforcement of any judgment in respect of this Plan, any
Award or any award agreement, may only be heard in a "bench" trial, and any
party to such action or proceeding shall agree to waive its right to a jury
trial.

        (g)   Limitations on Actions.    Any legal action or proceeding with
respect to this Plan, any Award or any award agreement, must be brought within
one year (365 days) after the day the complaining party first knew or should
have known of the events giving rise to the complaint.

        (h)   Construction.    Whenever any words are used herein in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are used in the
singular or plural, they shall be construed as though they were used in the
plural or singular, as the case may be, in all cases where they would so apply.
Titles of sections are for general information only, and this Plan is not to be
construed with reference to such titles.

        (i)    Severability.    If any provision of this Plan or any award
agreement or any Award (a) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (b) would
disqualify this Plan, any award agreement or any Award under any law the
Administrator deems applicable, then such provision should be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Administrator, materially
altering the intent of this Plan, award agreement or Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of this Plan, such award agreement and such Award will remain in full force and
effect.

15

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

